t c memo united_states tax_court ellis e neder jr petitioner v commissioner of internal revenue respondent docket no filed date ellis e neder jr pro_se stephen r takeuchi for respondent memorandum findings_of_fact and opinion colvin judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for and additions to tax for fraud under sec_6653 and and for substantial_understatement of tax under sec_6661 petitioner was convicted of various crimes related to bank loans he obtained and filing false tax returns for and the issues for decision are whether petitioner is collaterally estopped from disputing that he failed to report income in we hold that he is to the extent discussed herein whether the statute_of_limitations bars assessment of tax for we hold that it does not whether as respondent contends petitioner’s federal_income_tax deficiency for is dollar_figure we hold that it is whether petitioner is liable for the addition_to_tax for fraud for we hold that he is not whether petitioner is liable for an addition_to_tax for substantial_understatement for we hold that he is findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner was incarcerated in seagoville texas when the petition was filed his permanent residence was in jacksonville florida before and after his incarceration unless otherwise indicated section references are to sections of the internal_revenue_code as applied in rule references are to the tax_court rules_of_practice and procedure petitioner was an attorney and was admitted to the practice of law during petitioner had a money market account at jacksonville savings and loan association money market account and a bank account at atlantic national bank of florida atlantic national account b petitioner’s real_estate activities petitioner was involved in several real_estate development projects in which we refer to as southern grove i southern grove ii beach harbor i and river creek he financed those projects with bank loans that he obtained in totaling dollar_figure for southern grove i dollar_figure for southern grove ii dollar_figure for beach harbor i and dollar_figure for river creek petitioner used shell_corporations to buy land from third parties and immediately resell the land at inflated prices to limited_partnerships that he controlled he concealed from lenders the fact that he controlled the shell_corporations that he had purchased the land at prices substantially lower than the inflated resale prices and that the limited_partnerships had not made substantial downpayments petitioner used part of the loan proceeds to buy property from third party sellers and to pay other development costs in addition petitioner’s attorney wrote checks paying part of the loan proceeds to petitioner’s shell_corporations in petitioner endorsed some of those checks and deposited the following amounts of the loan proceeds in his money market account or his atlantic national account dollar_figure from the southern grove i loan dollar_figure from the southern grove ii loan dollar_figure from the beach harbor i loan and dollar_figure from the river creek loan c petitioner’s federal_income_tax return for brooks brooks david certified public accountants prepared petitioner’s form_1040 u s individual_income_tax_return petitioner filed that return on date petitioner reported dollar_figure in wages dollar_figure in interest and dollar_figure in gross rents received petitioner did not report the amounts of the loan proceeds that were deposited in his accounts in connection with the transactions described in paragraph b above petitioner reported a loss of dollar_figure on schedule c profit or loss from business or profession and a loss of dollar_figure on schedule e supplemental income and loss petitioner reported adjusted_gross_income of dollar_figure itemized_deductions totaling dollar_figure taxable_income of minus dollar_figure and no tax due d petitioner’s indictment and conviction indictment in date petitioner was indicted by a grand jury in the united_states district_court in jacksonville florida petitioner was charged with the following crimes relating to his financing of the real_estate development projects identified above bank wire and mail fraud conspiracy to defraud a financial_institution submitting false statements overvalued land appraisals to federally insured financial institutions racketeering and obtaining land acquisition and construction loans under false pretenses petitioner was also charged in count sec_86 and sec_87 with violating sec_7206 willfully filing false tax returns for and count of the indictment alleged in pertinent part the defendant did knowingly and willfully make and subscribe a u s individual_income_tax_return form_1040 for the calendar_year which return the defendant did not believe to be true and correct as to every material matter in that the said return reported a total income of dollar_figure for said calendar_year whereas as the defendant then well knew and believed he had received additional income in the approximate amount of dollar_figure and had not reported such income in his tax_return in violation of title_26 united_states_code sec_7206 count of the indictment was substantially like count it charged that petitioner knowingly failed to report income of dollar_figure on his tax_return at the criminal trial the government called an internal_revenue_service special_agent the special_agent as a witness sec_7206 makes it a felony for a person to willfully make and subscribe any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which such person does not believe to be true and correct as to every material matter at a sidebar during the government’s direct examination of the special_agent the trial judge made clear that the issue under sec_7206 was whether petitioner had knowingly made a false statement on his and returns not the amounts of petitioner’s unreported income the trial judge in the criminal case instructed the jury with respect to count sec_86 and sec_87 as follows title_26 united_states_code sec_7206 makes it a crime for anyone willfully to make a false statement on an income_tax return willfully means with intent to violate a known legal duty the defendant neder can be found guilty of that offense as charged in counts eighty-six and eighty- seven only if all of the following elements are proved beyond a reasonable doubt first second third fourth that the defendant signed an income_tax return that contained a written declaration that it was made under penalties of perjury that in this return the defendant falsely reported a total income in his return of dollar_figure and in his return a minus dollar_figure that the defendant knew the statement was false and that the defendant made the statement on purpose and not as a result of accident negligence or inadvertence the trial judge did not ask the jury to decide the amount of petitioner’s unreported income conviction and sentencing petitioner was convicted of conspiracy to defraud a financial_institution bank fraud mail fraud wire fraud making false statements to financial institutions racketeering and filing false tax returns for and he was sentenced to years and months in prison and years of probation and he was ordered to make restitution totaling more than dollar_figure million to various financial institutions petitioner’s prison sentence included years for filing a false tax_return for petitioner’s criminal appeals the united_states court_of_appeals for the eleventh circuit affirmed petitioner’s convictions 136_f3d_1459 11th cir the united_states supreme court held that an error in jury instructions relating to the charge that petitioner had filed false tax returns under sec_7206 for and was harmless affirmed petitioner’s convictions under sec_7206 for and and reversed and remanded various non-tax counts for determinations whether certain errors were harmless 527_us_1 on remand the court_of_appeals held that the errors with regard to petitioner’s non-tax convictions were harmless and affirmed those convictions 197_f3d_1122 11th cir petitioner filed with the district_court a motion for new trial on the ground that the government had improperly failed to disclose certain exculpatory evidence and improperly used false testimony of petitioner’s attorney the district_court denied petitioner’s motion the court_of_appeals affirmed the district court’s ruling in date petitioner filed with the district_court a motion to vacate set_aside or correct his sentence and judgment of conviction petitioner alleged in the motion that he was a victim of prosecutorial misconduct because the government had failed to disclose material exculpatory evidence including evidence that his attorney had contracted to buy a condominium at one of petitioner’s developments and that petitioner had provided the deposit the district_court denied petitioner’s motion the court_of_appeals affirmed the district court’s ruling petitioner filed a petition for writ of certiorari which was denied the judgment of conviction entered against petitioner is final opinion a whether collateral_estoppel applies and if so to what extent background the parties dispute whether petitioner is collaterally estopped by his criminal convictions from denying certain facts if collateral_estoppel applies the judgment in a prior action precludes relitigation in a second action of issues actually litigated and necessary to the outcome of the first action 439_us_322 91_tc_273 collateral_estoppel applies if the issues presented in subsequent litigation are in substance the same as those decided in earlier litigation there is a final judgment rendered by a court of competent jurisdiction in the earlier litigation the doctrine is invoked against a party or their privies to the prior judgment the parties actually litigated the issues and the resolution of these issues was essential to the prior decision and the controlling facts and applicable legal principles are unchanged from those in the prior litigation 105_tc_141 90_tc_162 affd 904_f2d_525 9th cir collateral_estoppel does not apply if special circumstances are present which give reason to doubt the quality or fairness of procedures followed in prior litigation 440_us_147 meier v commissioner supra pincite the parties agree that requirements and are met whether special circumstances are present petitioner contends that collateral_estoppel does not apply because the government lost or destroyed exculpatory evidence that was critical to his criminal defense and that the prosecutor and other attorneys engaged in misconduct at his criminal trial petitioner previously litigated his claims of misconduct by the prosecutor and attorneys the district_court and the court_of_appeals rejected those claims petitioner’s evidence in this case supporting these claims was vague and uncorroborated petitioner has not shown that the procedures in his criminal trial were unfair we conclude that no special circumstances exist to bar the application of collateral_estoppel here effect of application of collateral_estoppel petitioner contends that the issues in this case and the criminal case are not substantially the same and thus that collateral_estoppel does not apply because this is a civil case we disagree a person convicted of a crime can be collaterally estopped in a later civil case from disputing matters necessary to the criminal conviction 832_f2d_1021 7th cir 711_f2d_267 d c cir 82_tc_413 affd without published opinion 772_f2d_910 9th cir we conclude that petitioner is collaterally estopped from denying that he used mail and electronic means to obtain loans from financial institutions by fraud and misrepresentation and that he was convicted of count of conspiracy to defraud a financial_institution counts of bank fraud counts of mail fraud counts of wire fraud counts of making false statements to financial institutions and counts of racketeering under u s c section c and d petitioner is also estopped from denying that he was convicted of violating sec_7206 for and and more specifically that he signed a tax_return under the penalties of perjury he did not believe the return to be correct as to every material matter and he acted willfully see 777_f2d_644 11th cir whether petitioner is collaterally estopped from disputing that he had income in equal to the portion of the loans he put in his accounts respondent contends that as a result of his conviction under sec_7206 petitioner is collaterally estopped from denying that he received and knowingly failed to report dollar_figure of income in we disagree the trial judge in petitioner’s criminal case made clear that the jury was not asked to decide the amount of petitioner’ sec_3 the amount of unreported income alleged in the indictment was dollar_figure unreported income for the prosecution’s sole grounds for contending that petitioner filed a false tax_return for was that petitioner did not report as income deposits into his personal accounts of parts of the loan proceeds since these were the only allegations that petitioner’s return was false it was essential to petitioner’s criminal conviction under sec_7206 that the jury concluded that to some extent the money deposited in petitioner’s accounts was income to petitioner collateral_estoppel applies only to the extent a finding was necessary to the result in petitioner’s criminal case we conclude that petitioner is barred by the doctrine_of collateral_estoppel from disputing that he received but intentionally failed to report some amount of unreported income in b whether the statute of limitation bars assessment of tax petitioner filed his tax_return on date the notice_of_deficiency was mailed slightly less than years later on date petitioner contends that the notice_of_deficiency was untimely because it was mailed more than years after petitioner filed his return on date sec_6501 bars sending a notice_of_deficiency more than years after the later of the date the tax_return was filed or the due_date of the tax_return unless an exception to the three-year time limit applies however the commissioner has years to send the notice_of_deficiency if the commissioner proves by a preponderance_of_the_evidence that an omitted amount exceeding percent of the gross_income reported was properly includable in gross_income sec_6501 82_tc_546 affd 774_f2d_644 4th cir 52_tc_240 affd 435_f2d_53 2d cir petitioner reported gross_income in the amount of dollar_figure in his return percent of this amount is dollar_figure as stated above at paragraph a-4 petitioner is collaterally estopped from denying that he received some amount of unreported income in petitioner nominally borrowed funds for commercial purposes yet he deposited dollar_figure of the proceeds into his personal accounts he did not need that portion of the proceeds to buy the property for which the loans nominally were made he exaggerated the value of the collateral provided for the loans these violations of the usual obligations of a borrower are sufficient to show by a preponderance_of_the_evidence that he did not intend to fully repay the loans given the massive amount of the deposits dollar_figure we infer that petitioner received income of more than dollar_figure from his deposits of loan proceeds into his personal accounts in petitioner introduced no evidence to the contrary thus we conclude that petitioner omitted more than percent of his gross_income and respondent timely mailed the notice_of_deficiency within years of the date petitioner filed his tax_return c whether respondent’s determination of petitioner’s income_tax deficiency for is correct respondent determined that petitioner failed to report taxable_income in the amount of dollar_figure for and that he has a deficiency in tax in the amount of dollar_figure for respondent’s determination of petitioner’s deficiency is presumed to be correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 before relying on this presumption the commissioner must introduce evidence linking the taxpayer to an income-producing activity 596_f2d_358 9th cir revg 67_tc_672 respondent has done this petitioner conducted transactions that led to the deposits of large amounts of money into his personal accounts and as discussed above petitioner is collaterally estopped from denying that he received some income from those deposits petitioner does not contend that respondent’s determination is arbitrary see 293_us_507 the parties do not discuss the burden_of_proof because the notice_of_deficiency was issued in ie before date sec_7491 does not apply see internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 petitioner offered no evidence showing that respondent’s determination was erroneous we conclude that petitioner’s deficiency for is the amount that respondent determined d whether petitioner is liable for the addition_to_tax for fraud background respondent contends that petitioner is liable for the addition_to_tax for fraud under sec_6653 for fraud is actual intentional wrongdoing designed to evade a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 to prevail under sec_6653 the commissioner must prove by clear_and_convincing evidence petitioner underpaid tax for and some part of the underpayment is due to fraud sec_6653 sec_7454 rule b 94_tc_654 92_tc_661 the fact that petitioner failed to meet his burden_of_proof on the underlying deficiency in this case does not relieve respondent of the burden to prove by clear_and_convincing petitioner made no argument about respondent’s determination at trial and in his posttrial briefs he argued only that respondent had unclean hands and that the government had lost or destroyed exculpatory evidence for the addition_to_tax for fraud consists of percent of the underpayment amount sec_6653 plu sec_50 percent of the interest due on the portion of the underpayment attributable to fraud sec_6653 evidence both elements of fraud 240_f2d_944 5th cir 234_f2d_823 5th cir affg in part and revg in part tcmemo_1955_9 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court 56_tc_297 53_tc_96 fraudulent intent respondent bears the burden of proving by clear_and_convincing evidence that petitioner had fraudulent intent sec_7454 rule b fraudulent intent may be proved by circumstantial evidence because direct evidence of fraud is rarely available 99_tc_202 petzoldt v commissioner supra 67_tc_181 affd without published opinion 578_f2d_1383 8th cir a sec_7206 conviction respondent contends that petitioner’s conviction under sec_7206 for shows that petitioner’s underpayment_of_tax for is due to fraud we disagree a sec_7206 conviction is a badge of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 84_tc_636 however a finding of fraudulent intent is not essential to a conviction under sec_7206 and a conviction under sec_7206 does not establish that the taxpayer had fraudulent intent to underpay tax even if the sole allegation that the return was false was that the taxpayer had knowingly omitted a substantial amount of income wright v commissioner supra pincite respondent contends that petitioner’s failure to report millions of dollars of income for years is a badge of fraud we disagree respondent has not shown the amount of petitioner’s underpayment by clear_and_convincing evidence two years of conduct is not a pattern for purposes of establishing a badge of fraud see 577_f2d_1206 5th cir years do not a pattern make b convictions relating to bank loans respondent contends that testimony by the special_agent at petitioner’s criminal trial clearly and convincingly shows that petitioner fraudulently intended to evade tax we disagree first it is well established that conviction under sec_7206 is not sufficient to establish fraud see united_states v edwards f 2d pincite wright v commissioner supra we have found taxpayers convicted under sec_7206 not to be liable for fraud where the sole allegation that the return was false was that the taxpayer knowingly omitted a substantial amount of income see eg kemp v commissioner tcmemo_2004_153 mcgowan v commissioner tcmemo_2004_146 wickersham v commissioner tcmemo_1999_276 mcculley v commissioner tcmemo_1997_285 cox v commissioner tcmemo_1985_324 rinehart v commissioner tcmemo_1983_184 second we did not have an opportunity to observe the special agent’s testimony respondent called no witnesses in this case did not establish that witnesses with personal knowledge of the facts were unavailable and did not examine petitioner regarding the fraud issue even though petitioner testified at the trial in this case third parties in our court sometimes stipulate that testimony from another case will be received into evidence as if it were testimony in our case see eg am lithofold corp v commissioner 55_tc_904 sparkman v commissioner tcmemo_2005_136 n sexcius v commissioner tcmemo_1996_175 n estate of baxter v commissioner tcmemo_1992_ rhodes v commissioner tcmemo_1977_33 haimowitz v commissioner tcmemo_1971_241 n the testimony of one of respondent’s agents at petitioner’s criminal trial was attached to the stipulation in this case but petitioner made clear at the start of the trial that he did not intend to stipulate that the prior testimony was admissible as if it were testimony in this case absent a meeting of the minds of the parties on this point we do not consider the testimony from the criminal case as if it were testimony in this case we sustained respondent’s determination that part of the proceeds of several loans that petitioner deposited in his bank accounts was income to him in however neither the determination nor the record provides clear_and_convincing evidence that petitioner omitted the loan proceeds from income with fraudulent intent 54_tc_882 c petitioner’s testimony in his criminal case respondent contends that petitioner’s testimony at his criminal trial that he relied on advice of counsel that the loans were not income shows that he fraudulently intended to evade tax because his prior testimony was not credible respondent cites no case in which any court considered testimony in another case as a badge of fraud in a civil tax case petitioner’s testimony at his criminal trial is not a part of our record we have already considered the appropriate role and effect of petitioner’s criminal conviction on the fraud issue in this case respondent provides no reason or authority for separately considering petitioner’s testimony at his criminal trial as a badge of fraud d conclusion respondent has not shown by clear_and_convincing evidence that petitioner intended to evade tax for that he knew he owed e whether petitioner is liable for the addition_to_tax for substantial_understatement petitioner contends that he is not liable for the addition_to_tax under sec_6661 for substantial_understatement in sec_6661 imposed an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax petitioner bears the burden of proving that he is not liable for the addition_to_tax under sec_6661 rule a petitioner offered no evidence or argument that he is not liable for the addition_to_tax under sec_6661 for we conclude that petitioner is liable for the sec_6661 addition_to_tax for to reflect the foregoing decision will be entered under rule
